Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about March 20, 2007, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fourth degree, and placed him with the Office of Children and Family Services, with initial placement nonsecure, for a period of 18 months, unanimously affirmed, without costs.
Appellant’s claim that the court improperly denied his request to absent himself, for the purpose of avoiding a suggestive in-court identification, during the identifying witness’s hearing testimony is unsupported by the record, which reveals that appellant was actually absent during that witness’s testimony.
The placement was a proper exercise of the court’s discretion that constituted the least restrictive alternative consistent with the needs of appellant and the community (see Matter of Kather*391ine W., 62 NY2d 947 [1984]), in view of appellant’s larcenous conduct, his history of truancy, drug use, behavioral problems, and fighting in school, the recommendations of the evaluating psychiatrist and the Probation Department, and the lack of suitable control at home. Concur—Saxe, J.P, Catterson, McGuire, Acosta and DeGrasse, JJ.